UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6468



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAXINE ANGELA CHONG, a/k/a Tamika Lambert,
a/k/a Maxine Chung,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (CR-00-181-BR; CA-03-485-5-BR)


Submitted:   July 28, 2004                 Decided:   August 18, 2004


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Maxine Angela Chong, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Maxine Angela Chong seeks to appeal the district court’s

judgment denying relief on her 28 U.S.C. § 2255 (2000) motion.    We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

           When the United States is a party, the notice of appeal

must be filed no more than sixty days after the entry of the

district court’s final judgment, Fed. R. App. P. 4(a)(1)(B), unless

the district court extends the appeal period under Fed. R. App. P.

4(a)(6).   This appeal period is mandatory and jurisdictional.   See

Browder v. Director, Dep’t. of Corr., 434 U.S. 257, 267 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).     A

prisoner’s notice of appeal is deemed filed when submitted to

prison officials for mailing in accordance with Houston v. Lack,

487 U.S. 266 (1988).   However, the prisoner must comply with Fed.

R. App. P. 4(c)(1) and 28 U.S.C. § 1746 (2000) to benefit from this

mailbox rule.

           The district court’s final judgment in this case was

entered on November 26, 2003.   Chong’s notice of appeal was filed

by the district court on February 2, 2004, beyond the sixty-day

appeal period.*   Because Chong failed to file a timely notice of

appeal or move to obtain an extension or reopening of the appeal


     *
      Because Chong’s notice of appeal did not comply with Fed. R.
App. P. 4(c)(1) and 28 U.S.C. § 1746 (2000), we find she is not
entitled to the benefit of the mailbox rule.

                                - 2 -
period, we dismiss the appeal for lack of jurisdiction.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 3 -